Case 1:19-cv-04977-JPC Document 134-1 Filed 04/16/21 Page 1 of 3




             EXHIBIT 1
4/16/2021            Case 1:19-cv-04977-JPC Document 134-1
                                                  Gmail - Moore v. Filed
                                                                   Cohen 04/16/21 Page 2 of 3



                                                                                               Oliver Peer <oliver.peerfw@gmail.com>



  Moore v. Cohen
  Larry Klayman <klaymanlaw@gmail.com>                                                                          Fri, Apr 9, 2021 at 2:51 PM
  To: bfeuerherd@nypost.com
  Cc: Oliver Peer <oliverpeerfw@gmail.com>, leklayman <leklayman@gmail.com>




    On Fri, Feb 12, 2021 at 11:49 AM Strom, Rachel <RachelStrom@dwt.com> wrote:




       Counsel,



       Pursuant to Section 4 of the Protective Order entered by Judge Cronan [ECF 104] in the above-referenced case,
       Defendants hereby designate the video of the deposition of Sacha Noam Baron Cohen as confidential, and therefore
       subject to the terms governing use of confidential information outlined in Sections 7-12 of the Protective Order. The
       designation is based on the fact that the video consists of footage of Cohen in a private residence.



       We will provide confidentiality designations for the transcript itself, if any, within the time prescribed by the Protective
       Order.



       Thank you.


https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1696601338005399677&dsqt=1&simpl=msg-f%3A1696601338005…   1/2
4/16/2021                   Case 1:19-cv-04977-JPC Document 134-1
                                                         Gmail - Moore v. Filed
                                                                          Cohen 04/16/21 Page 3 of 3



       Rachel Strom | Davis Wright Tremaine LLP
       1251 Avenue of the Americas, 21st Floor | New York, NY 10020
       Tel: (212) 402-4069 | Fax: (212) 379-5244
       Email: rachelstrom@dwt.com | Website: www.dwt.com


       Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.




https://mail.google.com/mail/u/0?ik=e4624132d2&view=pt&search=all&permmsgid=msg-f%3A1696601338005399677&dsqt=1&simpl=msg-f%3A1696601338005…   2/2
